Citation Nr: 1431543	
Decision Date: 07/14/14    Archive Date: 07/22/14

DOCKET NO.  99-21 960A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a lung disability, including asthma, as secondary to a left deviated nasal septum.

2.  Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney at Law


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel




INTRODUCTION

The Veteran served on active duty from October 1964 to June 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In April 1999, the RO, in pertinent part, denied service connection for a lung disability, including asthma, due to in-service exposure to herbicides and/or second-hand smoke.  The Veteran appealed to the Board.  In March 2001, the Board, in pertinent part, remanded the claim to the RO for additional development.  The case was returned to the Board, and the Board denied the claim in October 2002. 

The Veteran appealed the Board's October 2002 decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2003, the parties to the appeal filed a joint motion asking the Court to vacate the Board's decision and remand the matter to the Board for readjudication, taking into further consideration the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100 , 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013)).  The Court granted the motion later that same month. 

In November 2003, the Board remanded the claim for additional development.  The case was returned to the Board, and the Board denied the claim for service connection for a lung disability, including asthma, in October 2004.  The Board found that the competent and probative evidence failed to establish a link between the Veteran's lung disease process and any incident of active duty, including exposure to herbicides and/or second-hand smoke.  

The Veteran appealed the Board's October 2004 decision to the Court.  In March 2007, the Court issued a Memorandum Decision vacating the Board's October 2004 decision "to the extent that it failed to adjudicate the [Veteran's] theory of entitlement to service connection for his lung disability as a result of his service-connected deviated nasal septum," and remanded that matter for further adjudication.  The Board's decision was otherwise affirmed.  Accordingly, the issue of service connection for a lung disability, including asthma, is limited to consideration of the claim on a secondary basis.

In a July 2007 decision, the RO continued a previously assigned noncompensable rating for bilateral hearing loss.

In April 2008, the Board remanded the service connection claim for a lung disability to the RO for additional development.  

(The issue of entitlement to a compensable rating for bilateral hearing loss is addressed in the remand that follows the decision below.)


FINDING OF FACT

A lung disability, including asthma, is not proximately due to, the result of, or aggravated by the Veteran's left deviated nasal septum.


CONCLUSION OF LAW

The Veteran does not have a lung disability, including asthma, that is secondary to his service-connected left deviated nasal septum.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002 & Supp. 2013)); see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a) (2013), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the United States Court of Appeals for Veterans Claims (Court) held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits. 

In November 2003, the Board remanded the case pursuant to a March 2003 Joint Motion for Remand and Order to provide corrective VCAA notice to the Veteran.  The Veteran was provided VCAA notice in a February 2004 letter, advising him of what information and evidence is needed to substantiate his claim for service connection for a lung disability, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  In the October 2004 decision, the Board found that VCAA notice had been fully satisfied.  The Veteran's subsequent appeal to the Court did not raise any issues with respect to VCAA compliance.  A March 2006 letter included information regarding how disability evaluations and effective dates are assigned and the type of evidence that impacts those determinations.  A May 2008 letter provided notice regarding the information and evidence needed to establish service connection for a lung disability on a secondary basis.  The secondary service connection claim was last adjudicated in an August 2008 supplemental statement of the case (SSOC).

The Veteran has received the required notices and has had a meaningful opportunity to participate in the development of his claim.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

The Board also notes that actions requested in the prior remands regarding the service connection claim have been undertaken.  The RO provided corrective VCAA notices to the Veteran and asked him to identify all health care providers who had treated him for a lung disability.  The Veteran was also afforded a VA examination with a medical opinion.  The RO later issued an SSOC in August 2008.  Based on the foregoing, the Board finds that the RO substantially complied with the mandates of the remand, and a decision on the merits can proceed.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

The Board also finds that VA has complied with all assistance provisions of the VCAA.  The evidence of record contains the Veteran's service treatment records, VA and private treatment records, VA examination reports and medical opinions, lay statements from the Veteran, and argument from the Veteran's attorney, who has represented him throughout the appeal.  The examination and opinion evidence provides the information necessary to decide the claim.  There is no indication of relevant, outstanding records that would support the Veteran's claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issue being decided on appeal.

II. Analysis

In this case, the Veteran's reopened claim of entitlement to service connection for a lung disability, including asthma, was received in September 1998.  The Veteran had previously argued that his lung disability, diagnosed as asthma, was due to exposure to second-hand smoke and to Agent Orange during military service.

In an October 2004 decision, the Board denied service connection for a lung disability including asthma, as a result of exposure to second-hand smoke, as due to exposure to Agent Orange, or on any basis directly linked to his active service.  The Board had found that a lung disability, now diagnosed as asthma, was not manifested or diagnosed until in the late 1980s.  The Veteran appealed the Board's October 2004 decision to the Court.  

As mentioned in the Introduction, the Court explained in the March 2007 Memorandum Decision that the Veteran "makes no argument with respect to the Board's denial of service connection for a lung disability, including asthma, as a result of exposure to second-hand smoke and Agent Orange during service" and that this issue is "deemed abandoned" as a result.  The Court acknowledged that the Veteran had not previously argued the theory that his claimed lung disability was secondary to his service-connected left deviated nasal septum.  However, the Court agreed with the appellant that the Board was "obligated to adjudicate all theories of the appellant's claim that were reasonably raised by the evidence of record."  Accordingly, the sole issue regarding the claimed lung disability that is now on appeal is whether the Veteran's service-connected left deviated nasal septum caused or aggravated a lung disability, including asthma.

For secondary service connection to be granted, generally there must be (1) medical evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the claimed disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310 (2013); see Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

(The Board notes that there has been an amendment to the provisions of 38 C.F.R. § 3.310 during the pendency of the Veteran's claim.  See 71 Fed. Reg. 52744 -47 (Sept. 7, 2006) (codified at 38 C.F.R. § 3.310 (2013)).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's 1995 ruling in Allen v. Brown, 7 Vet. App. 439, 448 (1995), it was made clear in the comments to the regulation that the 2006 changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection based on aggravation may be made.  This had not been VA's practice, which strongly suggests that the revision amounts to a substantive change in the regulation.  Given what appear to be substantive changes, and because the Veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the revision, which version favors the claimant.  38 C.F.R. § 3.310 (2006).)

As the Board concluded in the October 2004 decision, the Veteran has a current lung disability, asthma, which was manifested and diagnosed in the late 1980s.  The evidence of record also demonstrates that the Veteran has a service-connected disability.  In a June 2002 decision, the RO granted service connection for a left deviated nasal septum and assigned a noncompensable rating, effective from September 8, 1998.  The decision explains that a noncompensable rating was assigned because medical evidence did not reveal a 50 percent obstruction of the nasal passage on both sides or a complete obstruction on one side.  See 38 C.F.R. § 4.97, Diagnostic Code 6502 (describing rating criteria for deviation of nasal septum).  Rather, the March 2002 VA examination report documented a nasal septum deviation to the left with a 40 percent obstruction.  Findings also included a 60 percent obstruction on the right side, which is not service connected.  

Upon review of the claims file after the Memorandum Decision, the Board found that a medical opinion was necessary to decide the claim and remanded the case in April 2008 to provide the Veteran with a VA respiratory examination.

In a May 2008 letter addressed to the Veteran and copied to his attorney, the AOJ notified the Veteran of the information and evidence needed to substantiate his claim for service connection on a secondary basis and asked the Veteran to submit or identify medical evidence pertinent to his claim.  The Veteran did not identify any treatment records or submit medical evidence in support of his claim.

During a June 2008 VA respiratory examination, the Veteran described difficulty breathing and his history of longstanding asthma and of breaking his nose twice, once in 1960 and in 1984 or 1985 with two subsequent nasal surgeries.  He stated that he had a good response to inhaled bronchodilator treatment for asthma and that acute attacks had stopped.  He reported that he currently uses his albuterol inhaler once or twice a month, but was using it daily earlier this year during the winter because of an exacerbation of asthma symptoms.

On physical examination, there was no venous congestion or edema, abnormal respiratory findings, chest wall scarring or deformity, conditions that may be associated with pulmonary restrictive disease, or signs of significant weight loss or malnutrition.  Other findings included normal diaphragm excursion and chest expansion and normal condition between asthma attacks.  Following a review of the claims file "in [its] entirety," physical examination, and pulmonary function testing, the diagnosis was asthma.  

The examining physician opined that it was less likely as not that the Veteran's disability of the lung, including asthma, was due to or has been chronically or permanently worsened by his service-connected deviated nasal septum.  In support of his conclusion, the examiner explained that a deviated nasal septum does not cause asthma/lower airway disease, and he could find no documentation at all in the current medical literature that states any relationship between a deviated nasal septum specifically causing asthma.  In addition, he "[could not] find any aggravation issues either."  The examiner also elaborated that the Veteran did not appear to have a deviated nasal septum on examination because both nasal passages were clear, there was no evidence of any nasal obstruction, and he denied sinus pain.  The examiner remarked that the likely etiology was environmental.

Having reviewed the entire claims file, the Board finds that secondary service connection for a lung disability, including asthma, is not warranted.

Considering the Veteran's contention that his lung disability or asthma is secondary to his left deviated nasal septum, the Board acknowledges that the Veteran is competent to provide lay evidence of his symptoms, such as respiratory problems.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  Further, a claimant is generally competent to introduce lay testimony of observable symptoms of disability.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Although the Court and Federal Circuit have addressed the circumstances where lay evidence can/must be considered, both have also addressed where the Board may make findings that the lay statements are beyond the competence of the giver, or that the statements are not credible or the giver of the lay evidence is mistaken.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007); Jandreau, 492 F.3d at 1377 n.4 (sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer).  In this case, the Veteran is not competent to state that his lung disability or asthma was proximately due to or aggravated by his service-connected left deviated nasal septum.

The only medical opinion to address the question of whether the Veteran's lung disability diagnosed as asthma was caused or was aggravated by his deviated nasal septum is from the June 2008 VA examiner.  The Board finds that this opinion is persuasive and probative evidence against the claim of service connection for a lung disability because it was based on a review of the claims file, physical examination and clinical testing, and supported by an articulated medical rationale that is consistent with the record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value to a medical opinion).  Here, the physician explained that a deviated nasal septum does not cause asthma; he could find no medical literature supporting the proposition that a deviated nasal septum causes or aggravates asthma; he cited examination findings, which did not reveal nasal obstruction or evidence of a deviated nasal septum; and he offered an alternative etiology.

The Board also observes that the April 2008 VA examiner's opinion that the left deviated nasal septum did not aggravate the Veteran's asthma is consistent with the medical evidence of record.  For example, during VA treatment in November 1998, the Veteran stated that he had asthma, but had not seen a doctor in six or seven years.  He reported using Ventolin (albuterol) as needed.  In May 2001, he complained of a dry cough for two and a half weeks that started with an upper respiratory infection, sore throat, and runny nose, and subsequently a scratchy throat and dry irritant cough.  He reported wheezing at night and on exertion only.  Medrol metered dose inhaler and Aerobid were prescribed for asthma.  During a March 2002 VA respiratory examination, he stated that he still used an albuterol inhaler infrequently.  During primary care treatment in January 2003, he had no signs or symptoms of asthma and was not taking any asthma medications.  In August 2004, he called VA treatment providers regarding some problems with his medications.  He asked VA not to send medications in the mail automatically because he had an over-abundance of albuterol, and he reported having a severe asthma attack after taking naproxen for muscle pain.

The assessment of a February 2005 VA primary care visit was "bronchial asthma: stable although occasionally he gets an episode once a month, suggesting that it is mild."  In August 2005, he told his physician that his asthma had not been much of a problem and he did not need any more albuterol.  During August 2006 primary care treatment, he stated that he seldom has to use his inhaler.  During January and August 2007 primary care visits, he denied asthma symptoms during a review of systems.  A September 2007 telephone nursing note reflects that the Veteran reported having a cough and chest cold for three weeks and that he had been using his inhaler more.  In January 2008, he told the intake nurse that he had sinus ache, chest cold, sore throat last week, and weakness.  He told the primary care physician that he was concerned about possibly getting a shingles shot.  He denied any cough, but endorsed occasional expiratory wheezes; on examination, his nose and throat were within normal limits.

In summary, the medical evidence appears to show some exacerbations of asthma symptoms such as cough or wheezing during times that he had respiratory infections (May 2001, September 2007) and a single severe asthma attack after taking naproxen for muscle pain (August 2004).  In addition, during the June 2008 VA examination, the Veteran reported daily use of his inhaler during the previous winter.  However, any suggestion that the Veteran's asthma has increased in severity appears to be unsupported by the medical evidence of record, which reflects that he has generally needed to use albuterol "infrequently" or once or twice a month as needed.  Moreover, the Board emphasizes that the records do not reflect contemporaneous evidence of nasal obstruction caused by septal deviation.  The opinion of the June 2008 VA examiner is, therefore, more probative than the Veteran's lay assertions and the medical opinion is uncontradicted in the record by any other medical evidence relative to the specifics of this case.

In conclusion, the Board finds there is no basis upon which to conclude that the Veteran's lung disability, including asthma, is related to his service-connected left deviated nasal septum.  See 38 C.F.R. § 3.310.  Therefore, service connection for a lung disability, including asthma, is not warranted.

In reaching the conclusions above, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for secondary service connection, that doctrine is not helpful to the Veteran.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for a lung disability, including asthma, as secondary to a left deviated nasal septum is denied.



REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the Veteran's claim for a compensable rating for service-connected bilateral hearing loss.

The Board notes that the assigned rating for hearing loss is determined by mechanically applying the rating criteria to certified test results.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Under the relevant regulation, ratings for hearing loss are determined in accordance with the findings obtained on audiometric examination.  Evaluations of hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000; 2,000; 3,000; and 4,000 Hertz (cycles per second).  To evaluate the degree of disability from hearing impairment, the rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.  As set forth in the regulations, Tables VI, VIa, and VII are used to calculate the rating to be assigned.  See id. 

In addition, the Board notes that when a Veteran is examined in connection with a claim for compensation, the report of the examination must include a "full description of the effects of disability upon the person's ordinary activity."  38 C.F.R. § 4.10 (2013).  In the context of an examination conducted for purposes of rating a hearing disability, the Court has held that "in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report."  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007); see also VBA Fast Letter 08-33 (Oct. 10, 2008).

In the Veteran's case, he was afforded an audiological examination in July 2007, which included objective audiometric testing.  However, the report contained no description of any functional effects caused by his service-connected hearing disability.  Moreover, the examiner was not provided with the Veteran's claims file, which contains multiple lay statements from the Veteran regarding his hearing loss.  Consequently, the claim must be remanded for a complete audiological examination, including an evaluation of the functional effects of the Veteran's bilateral hearing loss, as discussed in Martinak, supra.

On remand, the AOJ should also obtain outstanding treatment records from the Nebraska-Western Iowa VA Health Care System, to include the Omaha, Lincoln, and Grand Island Divisions, dated from July 2008 to the present that may be related to his claim for an increased rating for his bilateral hearing loss.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all health care providers, VA and private, who may possess additional records pertinent to his claim for an increased rating for bilateral hearing loss.  The AOJ should attempt to obtain and associate with the claims folder any medical records identified by the Veteran that are not already of record.

Even if the Veteran does not respond, the AOJ should obtain from the Nebraska-Western Iowa VA Health Care System, to include the Omaha, Lincoln, and Grand Island Divisions, ongoing records of evaluation and/or treatment for bilateral hearing loss dated from July 2008 to the present.

2.  Upon completion of the above, the AOJ should arrange for the Veteran to be scheduled for an audiological examination by a clinician with the 

appropriate expertise to assess the claim.  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner.  Puretone audiometry and Maryland CNC controlled speech discrimination test results must be provided in the report.  38 C.F.R. § 4.85(a) (2013).  The examiner must provide a full description of all functional deficits caused by service-connected hearing loss.  See Martinak, 21 Vet. App. at 455.  If no such deficits are found, this should be explained.

3.  The AOJ must ensure that the medical examination report and opinions comply with this remand and the questions presented in the request.  If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

4.  After undertaking any other development deemed appropriate the AOJ should re-adjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran and his attorney should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be 

handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


